Citation Nr: 0210183	
Decision Date: 08/21/02    Archive Date: 08/29/02	

DOCKET NO.  98-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
duodenal ulcer, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1965 to February 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

A BVA decision dated in April 2000 affirmed the RO's denial 
of the benefit sought on appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in July 2001, 
the Court vacated the Board's decision and remanded the case 
to the Board for readjudication.  The case was subsequently 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO. 

2.  The veteran has frequent episodes of diarrhea and less 
frequent episodes of epigastric distress.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
postoperative duodenal ulcer have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.110-4.114, Diagnostic 
Code 7308 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist the claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify a claimant 
and their representative of any information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the September 1998 rating decision, the Statement of the 
Case, and the Supplemental Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reason his claim was denied.  In addition, although the 
Court's July 2001 Order served to vacate the Board's April 
2000 decision and its legal effect, the Board's prior 
decision nevertheless remains a matter of record, and one 
which was clearly provided to the veteran and his 
representative.  Examination of the now vacated decision 
reveals that the Board clearly articulated the relevant laws 
and regulations and discussed these legal provisions in the 
context of the evidence then of record.  In order words, 
through the Board's April 2000 decision, the veteran and his 
representative have already had an extensive advisement as to 
the evidence that would be required to substantiate this 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were already associated 
with the claims file and private medical records have been 
submitted by the veteran and obtained by the RO.  In 
addition, the veteran has been afforded VA examinations in 
connection with his claim for an increased evaluation.  The 
veteran and his representative have not made the Board aware 
of any outstanding evidence that needs to be obtained prior 
to further appellate review.  In fact, following an April 
2000 letter from the Board to the veteran and his 
representative that invited the submission of additional 
evidence and argument the veteran contacted the Board in July 
2002.   He indicated that he had no further argument or 
evidence to submit and that the claims file already included 
everything he had to submit.  Accordingly, the Board finds 
that the VA has done everything necessary to assist the 
veteran and that no further action is required to satisfy the 
VCAA.  Consequently, the case is now ready for appellate 
review.

The veteran essentially contends that the current evaluation 
assigned for his ulcer disease does not accurately reflect 
the severity of that disability.  The veteran maintains that 
he meets the schedular criteria for a 40 percent evaluation 
under Diagnostic Code 7305.  Therefore, a favorable 
determination has been requested.  

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA schedule for 
rating disabilities, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.1 (2001).  When a question arises 
as to which of two disability ratings apply under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When assigning a disability evaluation, the veteran's 
entire history is reviewed, 38 C.F.R. § 4.1, but the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Historically, a June 1969 rating decision granted service 
connection for a chronic duodenal ulcer and assigned a 
10 percent evaluation under Diagnostic Code 7305.  The rating 
decision shows that service records reflected treatment for a 
peptic ulcer and that the veteran had been diagnosed with a 
chronic duodenal ulcer on a VA examination following service.  
A rating decision dated in October 1979 reflects that the 
veteran suffered a massive hemorrhage from a bleeding ulcer 
in February 1979 and was hospitalized for surgery that 
consisted of a Billroth I hemigastrectomy and bilateral 
vagotomy.  The RO assigned a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.30 effective from the date of the 
veteran's hospitalization and then assigned a 20 percent 
evaluation, effective May 1, 1979, under Diagnostic 
Code 7308.  That evaluation has remained in effect since that 
time.

Evidence for consideration in connection with the veteran's 
current claim consists of private medical records and the 
reports of VA examinations.  A private medical record dated 
in November 1995 shows the veteran was placed on medication 
after X-rays confirmed delayed gastric emptying.  It was 
noted that his symptoms had improved since his last visit, 
but that he was now off medications and his symptoms had 
returned.  The record also recorded complaints of frequent 
stooling.  Physical examination disclosed the veteran's 
weight was 225 pounds and that his abdominal examination was 
nontender to palpation.  The assessment was delayed gastric 
emptying, secondary to gastroparesis from previous surgery.  
A record later in November indicated that symptoms, which 
include nausea, had continued despite medication.  In late 
November 1995, the veteran underwent an upper 
gastrointestinal endoscopy that revealed a normal esophagus 
and post gastrectomy stomach.  It was noted that the 
veteran's symptoms could not be explained from a structural 
point of view.  

A report of a VA examination performed in July 1998 shows the 
veteran reported that he had no history of gastrointestinal 
bleeding since his surgery but did complain of on and off 
vomiting and diarrhea.  There was no history of weight loss 
or anemia.  Vomiting and diarrhea were described as occurring 
off and on approximately 3 to 4 times a week, depending upon 
diet and that vomiting was generally after meals.  Physical 
examination shows the veteran reported that he had previously 
weighed 210 pounds, but now was 245 pounds.  Abdominal 
examination disclosed no tenderness or hepatosplenomegaly.  
Bowel sounds were present and there was no rigidity.  The 
diagnosis following the examination was post gastrectomy 
dumping syndrome with delayed gastric emptying.  

Private medical records dated between 1983 and 2000 are 
associated with the claims file and show treatment for 
various disorders, including continued gastrointestinal 
complaints.  These records contain no evidence of 
hematemesis, melena or anemia.  

A report of a VA examination performed in April 1999 shows 
the veteran reported complaints of diarrhea 2 to 3 times a 
day with stools varying from watery to formed stools 
associated with abdominal cramps.  Intermittent nausea and 
vomiting after food was reported once a day.  There was no 
reported weight loss, and the veteran's weight was noted to 
fluctuate by 4 to 5 pounds and at the time of the 
examination, the veteran's weight was 238 pounds.  The 
veteran also reported complaints of heartburn at times.  
Recent work up included an upper gastrointestinal series that 
showed moderate to marked gastroesophageal reflux and post 
surgical changes of the stomach, but was otherwise normal.  
Blood work was described as within normal limits.  Following 
the examination, the impression was status post Billroth I 
for peptic ulcer disease with symptoms fairly well controlled 
with treatment.  Features of irritable bowel syndrome were 
superimposed on the long-standing ulcer disease.

The veteran's disability is currently evaluated under 
Diagnostic Code 7308 for post gastrectomy syndromes.  Under 
that Diagnostic Code, a 20 percent evaluation is assigned for 
a mild disability with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  The next higher 40 percent 
evaluation is assigned for a moderate disability with less 
frequent episodes of epigastric distress with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  A 60 percent evaluation under that Diagnostic 
Code is assigned for a severe disability associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia.  

Another potentially applicable Diagnostic Code includes 
Diagnostic Code 7305 for a duodenal ulcer.  Under that 
Diagnostic Code, a 20 percent evaluation is assigned for a 
moderate disability with recurring episodes of severe 
symptoms 2 or 3 times a year, averaging 10 days in duration 
or with continuous moderate manifestations.  A 40 percent 
evaluation is for assignment with a moderately severe 
duodenal ulcer which is less than severe but with impairment 
of health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

The record does disclose reports of persistent diarrhea over 
recent years.  The record also reveals problems with 
epigastric distress.  Vomiting has been related, and these 
complaints have not been competently discredited.  It is true 
that weight loss has not been of great concern.   The 
evidence is less than totally unambiguous. 
The impact of repeated episodes of diarrhea on daily life and 
employment is difficult to designate as only mild.  The 
veteran's disability probably comes closer to moderate 
severity.  38 C.F.R. § 4.3.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered as required by the holding 
of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no assertion or 
showing that the veteran's postoperative peptic ulcer has 
resulted in marked interference with employability or has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the 
requirements for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

An evaluation of 40 percent for postoperative duodenal ulcer 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

